Citation Nr: 1409053	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-21 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February May 1989 to December 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran and his wife testified at a Board hearing at the RO in Waco, Texas in October 2013.  This transcript has been associated with the file.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's sleep apnea is related to his active military service.


CONCLUSION OF LAW

Sleep apnea was incurred during active military service.  38 C.F.R. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was diagnosed with sleep apnea in July 2010, approximately 8 months after his separation from over 20 years of service.  

The Veteran was not diagnosed with sleep apnea in service, but he and his wife submitted statements and credibly testified attesting to the fact that while sleeping he snored, gasped for air, had trouble breathing, and was regularly tired during the day; all of which began in service.  

The May 2013 VA examiner did not relate the Veteran's sleep apnea to service as there was no evidence of a diagnosis in his service treatment records.  The examiner did not comment on the lay evidence of record which indicates the Veteran did have sleep problems in service.  The Board assigns the examiner's opinion little probative value.  An August 2013 statement from the Veteran's private treatment provider stated that it was likely that his sleep apnea could be related to service.

At the very least, the Board finds the evidence is in relative equipoise.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met and the claim is granted.  38 U.S.C.A. § 5107 (West 2002).

ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


